United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 19-1618
                       ___________________________

  R. Stark Ligon, Jr., as Executive Director of the Supreme Court Committee on
                               Professional Conduct

                       lllllllllllllllllllllPlaintiff - Appellee

                                          v.

           Teresa Lynette Bloodman, Attorney at Law, ABN 2005055

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                for the Eastern District of Arkansas - Little Rock
                                 ____________

                         Submitted: December 16, 2019
                           Filed: December 18, 2019
                                 [Unpublished]
                                 ____________

Before STRAS, WOLLMAN, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.
       Teresa Bloodman appeals the district court’s1 order remanding her disbarment
proceeding to Arkansas state court. We have jurisdiction to review the remand order
because it involves a removal under 28 U.S.C. § 1443 (civil action commenced in
state court can be removed to federal court when action is against any person who is
denied or cannot enforce in state court any law providing for equal rights of United
States citizens). See 28 U.S.C. § 1447(d) (order remanding case to state court is not
reviewable unless case was removed pursuant to, inter alia, § 1443).

       We conclude that remand was proper because Bloodman failed to show that she
met the requirements for removal under § 1443, as she did not show that, due to state
law or an equivalent basis, she will be denied, or cannot enforce, her federal rights in
state court. See Medtronic Sofamor Danek, Inc., v. Ganon, 913 F.3d 704, 707 (8th
Cir. 2019) (grant of motion to remand is reviewed de novo); Neal v. Wilson, 112 F.3d
351, 355 (8th Cir. 1997) (removal under § 1443 is warranted only if, inter alia, it can
be predicted by reference to law of general application that party will be denied, or
cannot enforce, federal rights in state court; in unusual case, equivalent basis could be
shown for “equally firm prediction” that party will be denied, or cannot enforce,
federal rights in state court). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                          -2-